                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


GORDON GRAVELLE o/a CodePro                )
Manufacturing                              )
                                           )
                     Plaintiff,            )      JUDGMENT
                                           )
v.                                         )      No. 5:13-CV-642-FL
                                           )
KABA ILCO CORP.,                           )
                      Defendant.           )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s award of attorney’s fees by order entered March 16, 2018 and
declaration of attorney’s fees by defendant.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 8, 2019, and for the reasons set forth more specifically therein, that the court awards
attorney’s fees to defendant in the amount of $68,393.49.

This Judgment Filed and Entered on August 8, 2019, and Copies To:
Gordon Gravelle (via US mail to 238 May Street N, Thunder Bay, Ontario P7C 3P8, Canada)
Albert P. Allan (via CM/ECF Notice of Electronic Filing)

August 8, 2019                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
